Citation Nr: 0914191	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-108 07A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for service 
connected lumbar strain secondary to service-connected right 
knee disability currently evaluated as 40 percent disabling 
effective June 26, 2001.

2.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is entitled to receive notice of the elements of 
an increased disability rating.  See 38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, since the claim has 
been adjudicated by the RO, the Court of Appeals for Veterans 
Appeals held in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), that the Veteran is entitled to more specific notice 
regarding his claim for increased disability rating.  The 
Board notes that the Veteran has not received such notice.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a 
service connection claim including: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  This notice has also 
not been provided.

The Board further notes that the claims for an increased 
disability rating and TDIU appear to be inextricably 
intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  Thus, notice must 
be adequately provided to the Veteran concerning his 
increased disability rating and readjudicated before the 
Veteran's entitlement to TDIU can be determined.

The Board notes that an August 2005 opinion by a VA 
orthopedist states, in pertinent part, that:

On my examination done in July of 2005, his [the 
Veteran's] symptoms were not distinguishable as to 
which part is coming from his lumbosacral strain 
and which part from his non-service connected 
degenerative disc disease.  Consequently, it is my 
opinion that the symptoms from both his strain and 
degenerative disc disease are not distinguishable.

The Board notes that when it is not possible to separate the 
effects of a service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, the Veteran implies that his condition has 
worsened since he was last evaluated by a VA examiner.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Moreover, where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination].  

Due Process concerns

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2008).  In the 
September 2005 rating decision, the RO denied a disability 
rating in excess of 40 percent disabling for service 
connected lumbar strain and denied the Veteran's claim for 
TDIU.  The Veteran submitted a notice of disagreement (NOD) 
dated October 2005.  The Veteran stated in the NOD that:

I disagree with your decision on September 27, 2005 
regarding my back.  I wish to apply for an increase 
in my comensation (sic) for my back.  See medical 
letter attached.

The RO addressed only the issue of the Veteran's lumbar back 
in an April 2006 statement of the case (SOC).  In the VA Form 
9 dated April 20, 2006, the Veteran indicated that he was 
appealing the issues of "lumbosacral strain & I.U."  He 
indicated in the Form 9 that his doctor disagreed with the 
VA's medical opinion regarding his back, and that "in ref to 
my I.U." the Social Security Administration had determined 
he was disabled because of his "back."  The RO addressed 
both the issues of entitlement to an increased disability 
rating for the Veteran's service-connected back disability 
and entitlement to TDIU in a September 2006 supplemental 
statement of the case (SSOC).  

The Board observes that appellate review is initiated by the 
filing of a NOD, and is completed by the filing of a 
substantive appeal after a SOC has been furnished.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2008).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2008).  The law requires that a substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent possible, the argument should be 
related to specific items in the SOC.  

The Board observes that the Veteran may not have perfected 
his appeal for TDIU.  This issue should be addressed by the 
RO and notice regarding whether he has adequately perfected 
his appeal for entitlement to TDIU should be provided to the 
Veteran.  The Veteran's arguments must be construed in a 
liberal manner for purposes of determining whether they raise 
issues on appeal.  SeeDouglas v. Derwinski, 2 Vet. App. 103, 
109 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with 
all legally required notice to include 
that notice required by the Court in 
Dingess and Vazquez, supra.  VBA should 
further provide the Veteran with written 
notice regarding how an appeal is 
perfected pursuant to 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008).  

2.  VBA should arrange for the Veteran to 
be examined by an appropriate medical 
practitioner who should provide a written 
examination report which characterizes the 
Veteran's current lumbar spine condition.  
To the extent practicable, the examiner 
should describe what symptomatology is 
attributable to the Veteran's service-
connected lumbosacral strain and what 
symptomatology is attributable to the 
diagnosed non-service-connected 
degenerative disc disease.  The examiner 
should also provide an opinion to what 
degree, if any, the Veteran's service-
connected back condition affects the 
Veteran's ability to follow a 
substantially gainful occupation.  The 
examiner's written report should be 
associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing, VBA 
should readjudicate the Veteran's claim 
for an increased disability rating for 
lumbosacral strain.  VBA should also 
determine whether the Veteran perfected 
the appeal of the issue of entitlement to 
TDIU.  If any of the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




